          Case 3:19-cv-01521-KAD Document 6 Filed 09/27/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

                                               )
DAY KIMBALL HEALTHCARE, INC. and               )
ERICA J. KESSELMAN, M.D.,                      )
                                               )
                     Plaintiffs,               )
v.                                             )      Case No. 3:19-cv-01521-KAD
                                               )
ALLIED WORLD SURPLUS LINES                     )
INSURANCE COMPANY F/K/A DARWIN                 )
SELECT INSURANCE COMPANY and                   )
STEADFAST INSURANCE COMPANY,                   )
                                               )
                     Defendants.               )
                                               )      September 27, 2019


                 NOTICE OF APPEARANCE OF DOMINIC SPINELLI

       Please enter the appearance of Dominic Spinelli of the law firm of Peabody & Arnold

LLP as counsel for the Defendant, Steadfast Insurance Company, in the above-referenced matter.


                                                   STEADFAST INSURANCE COMPANY,


                                                   By its attorneys,



                                                   /s/ Dominic Spinelli
                                                    PEABODY & ARNOLD LLP
                                                    Federal Reserve Plaza
                                                    600 Atlantic Avenue
                                                    Boston, MA 02210
                                                    Phone: (617) 951-2100
                                                    Fax: (617) 951-2125
                                                    Email: dspinelli@peabodyarnold.com
           Case 3:19-cv-01521-KAD Document 6 Filed 09/27/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Dominic Spinelli, hereby certify that on this 27th day of September, 2019 I caused a

true copy of the foregoing document to be served electronically upon all counsel of record by

CM/ECF.



                                                     /s/ Dominic Spinelli
                                                     Dominic Spinelli



1649281_1
15021-205224




                                                 2
